Candler, Justice.
When, this litigation was formerly before this court, it was held that the trial judge erred in overruling a general demurrer which challenged the sufficiency of the petition to state a cause of action for the relief sought. Maguire v. Ivey, 212 Ga. 151 (91 S. E. 2d 35). Two amendments to the original petition, filed after the judgment this court rendered in the case on January 10, 1956, and before it was made the judgment of the trial court, do not in any material or substantial particular change its character. This being so, there is no' merit in the plaintiff’s contention that the court erred in dismissing on general demurrer the petition as amended. See Byrom v. Gunn, 111 Ga. 805 (35 S. E. 649); Powell v. Allen & Holmes, 134 Ga. 135 (67 S. E. 540); Scarborough v. Smith, 183 Ga. 386 (188 S. E. 526).

Judgment affirmed.


All the Justices concur.